
	
		II
		110th CONGRESS
		1st Session
		S. 1684
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2007
			Mr. Biden (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish the Return of Talent Program to allow aliens
		  who are legally present in the United States to return temporarily to the
		  country of citizenship of the alien if that country is engaged in post-conflict
		  or natural disaster reconstruction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Return of Talent
			 Act.
		2.Return of Talent
			 Program
			(a)In
			 generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et
			 seq.) is amended by inserting after section 317 the following:
				
					317A.Temporary absence of persons participating in the Return of
		  Talent Program(a)In
				generalThe Secretary of Homeland Security, in consultation with
				the Secretary of State, shall establish the Return of Talent Program to permit
				eligible aliens to temporarily return to the alien’s country of citizenship in
				order to make a material contribution to that country if the country is engaged
				in post-conflict or natural disaster reconstruction activities, for a period
				not exceeding 24 months, unless an exception is granted under subsection
				(d).
						(b)Eligible
				alienAn alien is eligible to participate in the Return of Talent
				Program established under subsection (a) if the alien meets the special
				immigrant description under section 101(a)(27)(N).
						(c)Family
				membersThe spouse, parents, siblings, and any minor children of
				an alien who participates in the Return of Talent Program established under
				subsection (a) may return to such alien’s country of citizenship with the alien
				and reenter the United States with the alien.
						(d)Extension of
				timeThe Secretary of Homeland Security may extend the 24-month
				period referred to in subsection (a) upon a showing that circumstances warrant
				that an extension is necessary for post-conflict or natural disaster
				reconstruction efforts.
						(e)Residency
				requirementsAn immigrant described in section 101(a)(27)(N) who
				participates in the Return of Talent Program established under subsection (a),
				and the spouse, parents, siblings, and any minor children who accompany such
				immigrant to that immigrant’s country of citizenship, shall be considered,
				during such period of participation in the program—
							(1)for purposes of
				section 316(a), physically present and residing in the United States for
				purposes of naturalization within the meaning of that section; and
							(2)for purposes of
				section 316(b), to meet the continuous residency requirements in that
				section.
							(f)Oversight and
				enforcementThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall oversee and enforce the requirements of this
				section.
						.
			(b)Table of
			 contentsThe table of contents for the
			 Immigration and Nationality Act
			 (8 U.S.C.
			 1101 et seq.) is amended by inserting after the item relating
			 to section 317 the following:
				
					
						317A. Temporary absence of persons
				participating in the Return of Talent
				Program.
					
					.
			3.Eligible
			 immigrantsSection 101(a)(27)
			 of the Immigration and Nationality Act
			 (8 U.S.C.
			 1101(a)(27)) is amended—
			(1)in subparagraph
			 (L), by inserting a semicolon after Improvement Act of
			 1998;
			(2)in subparagraph
			 (M), by striking the period and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(N)an immigrant who—
						(i)has been lawfully admitted to the
				United States for permanent residence;
						(ii)demonstrates an ability and
				willingness to make a material contribution to the post-conflict or natural
				disaster reconstruction in the alien’s country of citizenship; and
						(iii)as determined by the Secretary of
				State in consultation with the Secretary of Homeland Security—
							(I)is a citizen of a country in which Armed
				Forces of the United States are engaged, or have engaged in the 10 years
				preceding such determination, in combat or peacekeeping operations;
							(II)is a citizen of a country where
				authorization for United Nations peacekeeping operations was initiated by the
				United Nations Security Council during the 10 years preceding such
				determination; or
							(III)is a citizen of a country which
				received, during the preceding 2 years, funding from the Office of Foreign
				Disaster Assistance of the United States Agency for International Development
				in response to a declared disaster in such country by the United States
				Ambassador, the Chief of the U.S. Mission, or the appropriate Assistant
				Secretary of State, that is beyond the ability of such country’s response
				capacity and warrants a response by the United States
				Government.
							.
			4.Report to
			 CongressNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of State, shall submit a report to
			 Congress that describes—
			(1)the countries of
			 citizenship of the participants in the Return of Talent Program established
			 under section 317A of the Immigration and
			 Nationality Act, as added by section 2;
			(2)the post-conflict
			 or natural disaster reconstruction efforts that benefitted, or were made
			 possible, through participation in the program; and
			(3)any other
			 information that the Secretary of Homeland Security determines to be
			 appropriate.
			5.RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall promulgate
			 regulations to carry out this Act and the amendments made by this Act.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Bureau of Citizenship and Immigration
			 Services for fiscal year 2008, such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
		
